ORDER
PER CURIAM.
Jermaine Davis (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion because trial counsel was ineffective (1) in failing to request the venire panel be quashed because it was tainted by inflammatory and prejudicial remarks by panel members, or in the alternative, to request the jury be admonished not to consider the comments that had been made during voir dire; and (2) in failing to present as evidence a videotape that allegedly captured the incident between Movant and the corrections officers. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).